PER CURIAM.
Because the trial court had not formally accepted appellant’s plea at the time he moved to withdraw it, the court erred by denying the request for withdrawal. See Fla.R.Crim.P. 3.172(f); Howard v. State, 516 So.2d 81 (Fla. 1st DCA 1987); Hyde v. State, 405 So.2d 445 (Fla. 1st DCA 1981), review denied, 412 So.2d 466 (Fla.1982); Duque v. State, 582 So.2d 126 (Fla. 4th DCA 1991); Bass v. State, 541 So.2d 1336 (Fla. 4th DCA 1989); Harden v. State, 453 So.2d 550 (Fla. 4th DCA 1984).
Appellant’s conviction is therefore REVERSED and the case is REMANDED for further proceedings.
ERVIN, LAWRENCE and VAN NORTWICK, JJ., concur.